SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 6, 2011 REGENICIN, INC. (Exact name of registrant as specified in its charter) Nevada 333-146834 27-3083341 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10 High Court, Little Falls, NJ07424 Address of principal executive offices Registrant’s telephone number, including area code: (973) 557-8914 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 6, 2011, we approved the issuance of options to purchase shares of our common stock to each of the members of our board of directors in the manner described in the table below. Name Number of Shares Underlying Option Exercise Price Per Share Vesting Schedule Expiration Date Randall McCoy 1/12 quarterly over a 3 year period December 22, 2015 John Weber 1/12 quarterly over a 3 year period December 22, 2015 Dr. Craig Eagle 1/12 quarterly over a 3 year period December 22, 2015 Dr. Joseph Rubinfeld 1/12 quarterly over a 3 year period December 22, 2015 The foregoing description is qualified in its entirety by reference to the full text of the Regenicin, Inc. 2010 Equity Incentive Plan Stock Option Agreement, received by each board member, setting forth the terms of the option grant, which form is attached as Exhibit 10.1 hereto and incorporated by reference herein. The above options were granted under the pursuant Regenicin, Inc. 2010 Incentive Plan, which was previously filed as Exhibit 10.1 to our Current Report on Form 8-K filed with the SEC on December 21, 2010 and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibit No. Description Form of Regenicin, Inc. 2010 Equity Incentive Plan Stock Option Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGENICIN, INC. /s/ Randall McCoy Randall McCoy CEO and Director Date: January 11, 2011
